Appeal by defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered September 26, 1983, convicting him of sodomy in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court properly refused defendant’s request to *585charge the jury on the earnest resistance definition of forcible compulsion (Penal Law § 130.00 [8]). The act of sodomy for which defendant was convicted did not occur prior to the July 1982 amendment of the statute defining forcible compulsion (see, People v Argibay, 45 NY2d 45, cert denied sub nom. Hahn-DiGuiseppe v New York, 439 US 930). The totality of the circumstances of this case reveals that defendant did receive meaningful representation and was not deprived of the effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
We have considered defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Bracken, Niehoff and Hooper, JJ., concur.